Citation Nr: 1204354	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2006 RO decision that denied service connection for residuals of a right knee injury.  

There are other claims that are not currently before the Board.  An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  In a February 2010 rating decision, the RO denied service connection for lupus, diabetes mellitus, a right hand disorder, and anxiety, and determined that new and material evidence had not been submitted to reopen a claim for service connection for rheumatoid arthritis.  An NOD, in response, was received from the Veteran's representative concerning these claims in January 2011, so within the required one year of receiving notification of that decision, and a Statement of the Case (SOC) was issued in September 2011.  However, the Veteran and her attorney did not then, in response to the SOC, file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of these other claims to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).  At least there is no indication of completion of the appeal of these other claims in the file.  Hence, these other claims are not before the Board and, thus, will not be considered.  Rather, this appeal only concerns the claim for service connection for a right knee disorder.

This right knee claim requires further development before being decided on appeal, however, so the Board is remanding this claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC) in Washington, DC, but not when, as here, the Veteran is represented by a private attorney, in which case the remand is directly to the RO.


REMAND

The Veteran's claim for service connection for a right knee disorder requires further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford the Veteran every possible consideration.

The Veteran contends that she injured her right knee during basic training, and that she eventually had right knee surgery as a consequence.  See her February 2011 statement.  The records of that surgery are not in the file and must be obtained for consideration in this appeal, along with any other pertinent medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

This additional development of the claim is especially necessary since the Veteran's service treatment records (STRs) are missing, making it more difficult for her to prove she sustained the claimed right knee injury in service.  She and her representative were notified of this by way of a letter dated in August 2006, and in the July 2009 SOC.  Also in August 2006, the RO issued a memorandum to the effect that the Veteran's STRs are unavailable.  In September 2009, the VA Records Management Center additionally indicated the Veteran's STRs were not found at its facility.

When, as here, there are missing STRs through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for her to still have medical nexus evidence supporting her claim by suggesting a correlation between her claimed right knee disorder and her military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Private medical records dated in September 1998 from L.W.M., MD, so from the year after the Veteran's military service ended, reflect that she complained of problems with multiple joints, including her knees.  On examination, however, all upper and lower extremities were normal, with no synovitis, and she had normal range of motion of all joints.  The diagnostic assessment was probable rheumatoid arthritis.

Arthritis may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

On VA general medical examination in April 1999, the examiner stated the only medical records reviewed were "[o]nly a few papers [the Veteran had] brought with her."  So the claims file apparently was not reviewed.  The Veteran indicated she had been diagnosed with rheumatoid arthritis the prior year, so in 1998, and that all of her joints hurt.  She also indicated she had a service-related right knee problem with pain when it was classified as patella tendinitis in 1995, and that she had no operations.  She then went on to explain that, in basic training, she had a knee problem and later was diagnosed with rheumatoid arthritis.  On examination, patella tendinitis was noted in her right knee, more of an intra-patella type with mild parapatellar tendon chronic type of swelling.  The pertinent diagnoses were recently diagnosed rheumatoid arthritis with multiple joint arthritic pains, presently dominantly in the right hand and right knee, and "[b]asic training right knee patella tendinitis, aggravated further by the mentioned rheumatoid condition."

More recent VA outpatient treatment records dated in January 2009, March 2009 and January 2010 show that, on further examination of the Veteran's right knee, there was no tenderness, effusions, or instability, and there was good flexion and extension.  A right knee disability was not diagnosed.  Her current problem list, however, includes rheumatoid arthritis and systemic lupus erythematosus.

Although the April 1999 VA examiner diagnosed basic training right knee patella tendinitis, apparently based on the Veteran's reported history, it is clear that the claims file was not reviewed and, perhaps more importantly, a rationale was not provided for this diagnosis, which also noted her documented history of rheumatoid arthritis, including possibly as an aggravator.  The Court has explained that, it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  But having said that, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board also may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.


Here, there is no reason to question the Veteran's credibility - indeed, to the contrary, she seemingly has provided a very accurate and consistent account of what occurred in service and what additionally has occurred during the several years since her discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  Her lay testimony also is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  Hence, her lay testimony - being both credible and competent - is ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A VA compensation examiner, however, needs to clarify all current right knee disorders and provide further medical comment concerning the purported relationship between these current disorders and the Veteran's military service, both in terms of the reported right knee injury in service and its consequences, including the role of the rheumatoid arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  This additional medical comment particularly is needed since a right knee disability was not shown on private examination in September 1998, or on repeated VA outpatient examinations of the knees during VA rheumatology treatment in 2009 and 2010, although the Veteran very clearly has been treated for multiple-joint pains.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  With any necessary authorization, obtain all pertinent medical evaluation or treatment records relating to the Veteran's claimed right knee disability that are not duplicates of those already in the claims file.  This includes, but is not limited to, obtaining the records of her reported right knee surgery.

2.  Upon receipt of all additional records, schedule another VA compensation examination for further medical comment concerning the etiology of any current right knee disability - including especially the tendinitis and rheumatoid arthritis that have been diagnosed thus far.

Based on review of the claims file, including a complete copy of this remand, and personal examination of the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any current right knee disability is related to or the result of the Veteran's military service from September 1995 to July 1997 - and particularly to the type of injury she alleges to have sustained during her basic training.  This includes indicating whether she still has patella tendinitis of this knee and as a residual of this claimed injury and the additional role of her rheumatoid arthritis, such as in terms of whether it initially manifested during the one-year presumptive period following her service, meaning by July 1998, and whether it further aggravated any consequent disability from the injury in service, as the April 1999 VA compensation examiner (general medical) suggested.

Because the Veteran is competent to report the onset of right knee pain in service - as this requires only personal knowledge, not medical expertise - the examiner must specifically address the Veteran's report of her right knee disability having first manifested during her military service, during basic training, in determining whether the claimed right knee disability was incurred in service, either directly or presumptively.  Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This consideration is especially necessary in this particular instance since the Veteran's STRs are unavailable.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.  So merely saying he/she cannot comment will not suffice.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim for service connection for a right knee disorder in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her attorney another supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


